Citation Nr: 1128083	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  06-35 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, claimed as due to herbicide exposure.

2.  Entitlement to service connection for chemical hepatitis, claimed as due to herbicide exposure.

3.  Entitlement to service connection for gastroesophageal reflux disease, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2005 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, and Detroit, Michigan, that denied the benefit sought on appeal.  The Veteran appealed those decisions and the case was referred to the Board for appellate review.  

The Board notes that the Veteran testified at a November 2008 Travel Board hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The case was previously before the Board in February 2009, on which occasion the Board remanded several of the Veteran's claims for further development.  With regard to the Veteran's claim of entitlement to service connection for peripheral neuropathy, the requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  However, the claims file reflects that further RO action is warranted on the Veteran's claims of entitlement to service connection for chemical hepatitis and gastroesophageal reflux disease, even though such will, regrettably, further delay an appellate decision on those issues.  

The Board also notes that subsequent to the February 2009 remand the RO/AMC granted entitlement to service connection for posttraumatic stress disorder.  The grant of service connection for that condition is a complete grant of the benefit sought, and, therefore, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issue of entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder has been raised by the record.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for chemical hepatitis and gastroesophageal reflux disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran served on active duty in Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange.

2.  The competent medical evidence demonstrates that the Veteran has peripheral neuropathy, which is at least as likely as not due to the Veteran's service.


CONCLUSION OF LAW

Resolving reasonable doubt in his favor, the Veteran has peripheral neuropathy which is due to in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In this case, no further notice or assistance is required relative to the claim of entitlement to service connection for peripheral neuropathy, as the outcome of the Board's decision is favorable to the Veteran and no prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran has claimed entitlement to service connection for peripheral neuropathy, asserting that that condition is due to in-service exposure to herbicides.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary.  38 C.F.R. § 1116(f).  The record reflects that the Veteran's served in the Republic of Vietnam during the relevant period.  Therefore, he is presumed to have been exposed to herbicides.  

The Board notes that acute and subacute peripheral neuropathy are listed in 38 C.F.R. § 3.309(e) as conditions for which presumptive service connection is to be granted.  However, acute and subacute neuropathy is defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  As indicated below, the Veteran has been diagnosed with chronic peripheral neuropathy, not acute or subacute peripheral neuropathy.  Accordingly, a presumptive link between that condition and active service is not established.  

Nevertheless, the United States Court of Appeals for the Federal Circuit has held that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

After a careful review of the entirety of the record, the Board finds that there is sufficient evidence showing that the Veteran's current peripheral neuropathy is as likely as not related to the Veteran's exposure to herbicides while performing active service in the Republic of Vietnam.  

In this regard, the Board notes that the Veteran has submitted numerous medical records regarding his diagnosed peripheral neuropathy.  VA treatment records from July 2004 indicate that the Veteran reported progressive painful neuropathy with a history of 30 years.  The VA neurologist suspected toxic neuropathy secondary to chemical exposure.  

The Veteran was afforded a VA examination in support of his claim in February 2005.  That examiner stated that he could not find evidence of peripheral neuropathy.  

In an August 2007 letter another VA physician indicated that all other known causes for the Veteran's neuropathy had been ruled out.  He opined that the Veteran's peripheral neuropathy was the result of Agent Orange exposure.  An April 2008 letter from a private physician contains a similar statement.  Subsequent VA treatment records show continued treatment for peripheral neuropathy.  

During a November 2008 hearing, the Veteran indicated his own opinion that his peripheral neuropathy is due to herbicide exposure in service.  He stated that symptoms began very shortly after leaving Vietnam and that they have continued to date.  

In August 2010 the Veteran was afforded another VA examination in support of his claim.  The VA examiner noted the Veteran's reported history and indicated that he could not resolve the issue without resorting to mere speculation.  

This speculative VA examination opinion is inadequate in light of Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board has considered whether a new examination, or a Veterans Health Administration opinion, is needed to supplement the record.  However, the Board is cognizant of the favorable medical opinions already of record.  Moreover, as a physician, the Veteran's statements constitute competent medical evidence, and the record does not indicate that he is other than credible with regard to this matter.  

After weighing the evidence of record and resolving all doubt in favor of the Veteran, the Board finds that the evidence supports a finding that the Veteran has peripheral neuropathy which is due to service, including herbicide exposure therein.  For a Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current disability is related to service or began during service.  38 U.S.C.A. § 5107.  The Board finds that this standard has been met.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  

The Board accordingly finds that service connection is warranted for the Veteran's peripheral neuropathy, and the claim is granted in full.


ORDER

Entitlement to service connection for peripheral neuropathy is granted. 


REMAND

The Veteran has also claimed entitlement to service connection for chemical hepatitis and gastroesophageal reflux disease.  Although the Board sincerely regrets the additional delay, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, these issues first came before the Board in February 2009, at which time they were remanded for further development.  In its remand, the Board requested that the RO/AMC provide the Veteran with a VA examination in support of his claim.  Specifically, the examiner was to determine the nature and etiology of any currently present hepatitis or gastroesophageal reflux disease, as well as indicate whether any such conditions are at least as likely as not related to service, including in-service herbicide exposure.  An accompanying rationale for each opinion expressed was also requested. 

In the August 2010 VA examination report the examiner failed to determine precisely whether or not the Veteran actually has a current diagnosis of chemical hepatitis or gastroesophageal reflux disease.  In fact, it does not appear that the examiner performed any physical examination at all, apparently relying solely on the medical evidence already in the record.  Moreover, in the rationale accompanying his opinion the examiner indicated only that there was no documentation of either of those conditions in service. 

Unfortunately, this examination is not adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why is not being provided).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain updated VA treatment records from the VA Medical Centers in Ann Arbor and Grand Rapids for any time after January 2008 and contact the Veteran to inquire whether he has undergone any other treatment for her claimed chemical hepatitis and gastroesophageal reflux disease since that time.  If the Veteran indicates that he has received any such treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA gastrointestinal examination in support of his claims of entitlement to service connection for chemical hepatitis and gastroesophageal reflux disease.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner.  Following a thorough evaluation, the examiner should indicate the precise current nature of the Veteran's claimed chemical hepatitis and gastroesophageal reflux disease.  For each diagnosed disorder, the examiner should provide an opinion as to whether or not each disorder is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to service or any incident therein, including chemical exposure.  A complete rationale for each opinion offered must be included in the report, and an explanation of the principles involved would be of considerable assistance to the Board.  

3.  When the requested development has been completed, the case should again be reviewed by the RO/AMC, to include consideration of any additional evidence submitted.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


